DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: Claims 1-2, 5-7, 9-11, 13, 15-19, 21-23, 25 and 27-28 are present for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn -Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 9-11, 13, 15-19, 21-23, 25 and 27-28  were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written 
Claim 1 is drawn to a method of profiling protein tyrosine phosphorylation in a test sample, the method comprising contacting the test sample with an SH2 Superbinder to bind phosphorylated tyrosine containing peptides in said test sample to the SH2 Superbinder and isolating the bound pTyr-including peptides from the test sample thereby identifying the isolated pTyr-including peptides and quantifying the pTyr-including peptides. The claims further state that the SH2 Superbinder is any variant of a mammalian SH2 domain such as any Src, Grb2 or Fyn SH2 domains with undefined structure.
Claim 7 recites that the SH2 Superbinder is a triple mutant SH2 variant or a quadruple mutant SH2 domain without specifying the structure or the variant residue(s) in the SH2 Superbinder.
The specification does not describe where, in the sequence of the SH2 Superbinder variation can be made while preserving the functionality of the SH2 Superbinder to bind to the phosphorylated tyrosine containing peptide(s).
Claim 10 recites that the SH2 Superbinder is contained within a fusion protein comprising one or more SH2 Superbinders. However the structure of the SH2 Superbinders including additional SH2 Superbinders in the fusion protein were not described. One of skill in the art would not know what these structures of the SH2 Superbinder contained within a fusion protein would look like or how to make and how to use a SH2 Superbinder contained within a fusion protein in a method of profiling protein tyrosine phosphorylation. 
Claims 11, 13, 15-19, 21-23, 25, 27-28 do not provide any clue with regards to the structure of the SH2 Superbinder(s) or the phosphorylated tyrosine containing peptide(s). Therefore these claims are included in the above rejection.
	[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 

Claim 9 recites an SH2 Superbinder comprising any of SEQ ID NO: 5, 7, 9, 11, 12, 13, 14 or 15. However given that the claim limitation recites a "comprising" the sequences broadly 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, lnc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Therefore the specification does not describe a method of profiling protein tyrosine phosphorylation in any sample from any origin wherein the method comprises contacting the sample with any SH2 Superbinder with any structure. While claim 9 recites SH2 Superbinders comprising SEQ ID NO: 5, 7, 9, 11, 12-15, the claim is not limited to these SH2 Superbinder sequences because the comprising language permits unlimited number of additional residues with unknown structures and function. 
Therefore methods of profiling protein tyrosine phosphorylation in a test sample by adding any SH2 Superbinder or an SH2 comprising but not limited to SEQ ID NO: 5, 7, 9, 11, 12-15  to any sample from any source is deemed unpredictable.  
	It is noted that claims 19 and 21 recite a desired outcome and not a specific procedure tailored for specific proteins.
Claims 1-2, 5-7, 9-11, 13, 15-19, 21-23, 25 and 27-28 are not predictable because the specification does not provide a sufficient disclosure to a person skilled in the art, to make and use or to carry out the full scope of the claimed invention. 

Applicant's arguments have been carefully considered and found persuasive. This rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7, 9-11, 13, 15-19, 21-23, 25 and 27-28 are rejected under 35 U.S.C. 103 as being obvious over US 20150177258 A1 for Sachdev Singh Sidhu et al (Sidhu et al from hereon) with a PRIOR FILING DATE: 2012-03-27).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

	Sidhu et al teach variant SH2 domains for binding a phosphotyrosine (pTyr)-containing peptide. They further teach that these variant SH2 domain that bind phosphotyrosine (pTyr)-containing peptide can be used for isolating and measuring the concentration of pTyr-containing molecules (see abstract last 2 lines and claims 24 and 27.
	Claims 24 of Sidhu et al teach a method of assessing the presence of pTyr-containing peptides in a sample, the method comprising (a) contacting said sample to the variant SH2 domain, such that a pTyr-containing peptide/variant SH2 domain complex is formed if the pTyr-containing peptides are present in the sample; and (b) detecting the formation of the complex, thereby detecting the presence of the pTyr-containing peptides in the sample (thus profiling protein Tyr-phosphorylation). 
	Furthermore claim 27 states that method further comprises releasing the pTyr-containing peptides from the complex, to isolate the pTyr-containing peptides (thus quantifying the isolated pTyr-containing peptide). Thus the limitation of current claims 1 and 2 comprising a method of profiling protein tyrosine phosphorylation of a test sample by contacting any SH2 Superbinder and quantifying the isolated pTyr-containing peptides are clearly obvious over the teachings of Sidhu et al.
	Sidhu et al also teach that the SH2 binders are variants of mammalian SH2 domains thus is obvious over claim 5. Furthermore, figure 11 of Sidhu et al shows effects of amino acid substituted in Fyn, Grb2 and Src  SH2 domains (designated as TrM) in comparison with wild-type domains. Thus among the SH2 variants Sidhu et al contemplate Fyn, Grb2 and Src  SH2 domains. Thus being obvious over claim 6. Claim 7 is drawn to a method where the SH2 
	With regards to claim 9 of the instant application, Sindhu et al teach various SH2 sequences including a triple variant of the Grb2 SH2 domain. For example SEQ ID NO: 22 of Sindhu et al is identical to the SH2 of SEQ ID NO: 7 of instant claim 9. See the sequence alignment below (see also sequence alignment).

Qy          1 MKPHPWFFGKIPRAKAEEMLSKQRHDGAFLIRESESVPGDFALSVKFGNDVQHFLVLRDG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKPHPWFFGKIPRAKAEEMLSKQRHDGAFLIRESESVPGDFALSVKFGNDVQHFLVLRDG 60

Qy         61 AGKYFLWVVKFNSLNELVDYHRSTSVSRNQQIFLRDIEQVPQQP 104
              ||||||||||||||||||||||||||||||||||||||||||||
Db         61 AGKYFLWVVKFNSLNELVDYHRSTSVSRNQQIFLRDIEQVPQQP 104


Sidhu et al also teach fusion constructs comprising the SH2 domain and GFP protein. They teach that a fusion of a triple mutant that is subcloned in a pEGFPC2 vector to express the fusion protein [0151], thus being obvious over claim 10.
Sidhu et al also teach immobilizing a variant SH2 on a resin, thus being obvious over claim 11 (see [0037]). Sidhu et al also teach blood, and other bodily fluids as samples. Therefore being obvious over claim 15. They also teach that the polypeptides can be used in a method of diagnosing protein tyrosine kinase-associated disorders, which includes cancer therefore being obvious over claim 16 and 17.
	Sidhu et al also teach that the variant SH2(s) may be employed alone or in combination with each other and/or other suitable therapeutic agents useful in the treatment of protein tyrosine kinase-associated disorders such as PTK inhibitors other than those of the present invention, anti-inflammatories, anti-proliferatives, chemotherapeutic agents, immune-suppressants, anticancer agents and cytotoxic agents (see [0097]).
	Therefore claim 17 and 18. Furthermore the method disclosed by Sidhu can be to identify the substrates of the p-Tyrosine containing peptides regardless of function. 
Sadhu et al also teach a subject's sample may be contacted with a SH2 variant of the present invention to measure phosphorylated proteins in the sample.  An increase in the amount of phosphorylated proteins in the sample relative to the amount of phoshphorylated .
			This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Applicants argue: 
"…However, Sidhu does not disclose, describe or suggest that an SH2 Superbinder would be effective for profiling a set of pTyr-including peptides contained in the sample. As will be appreciated, profiling involves identification of a defined complement of species within a sample. Thus, while Sidhu may indicate that the presence of pTyr-including peptides in a sample can be confirmed using an SH2 Superbinder, there is nothing in Sidhu to suggest that the increased binding affinity of an SH2 Superbinder is sufficient to bind distinct pTyr-including peptides so as to provide the identity of a set or subset of different pTyr-including peptides within the sample.
That is, while Sidhu discloses a method of confirming the presence and amount of protein phosphorylation of a test sample, Sidhu does not provide any expectation that an SH2 Superbinder can be used to provide information relating to which set of proteins are tyrosine phosphorylated in a sample. Thus, Sidhu does not suggest nor render obvious the subject matter of instant claim 1"






Claims 1-2, 5-7, 10, 11, 13, 15-17, 19, 21-23, 25 and 27-28 are rejected under 35 U.S.C. 103 as being obvious over Kazuya Machida, (High-Throughput Phosphotyrosine Profiling Using SH2 Domains).
Instant claim 1 is drawn to a method of profiling protein tyrosine phosphorylation in a test sample, where the method comprises contacting the test sample with an SH2 Superbinder to bind phosphorylated tyrosine containing peptides in the test sample to the SH2 Superbinder and isolating the bound pTyr-including peptides from the test sample thereby identifying the isolated pTyr-including peptides and quantifying the pTyr-including peptides. The claims further state that the SH2 Superbinder is any variant of a mammalian SH2 domain such as any Src, Grb2 or Fyn SH2 domains with undefined structure.
Machida et al teach a method of profiling the global tyrosine phosphorylation state of cells, using proteomic binding assays encompassing nearly the full complement of human SH2 
As an example they teach that the adhesion-dependent SH2 binding interactions was profiled in fibroblasts and identified specific focal adhesion complex proteins whose tyrosine phosphorylation and binding to SH2 domains are modulated by adhesion. They conclude that their results demonstrate that high-throughput comprehensive SH2 profiling can provide understanding of the mechanism of tyrosine kinase signaling pathways.
They state:  "SH2 domains differ in their binding preferences for specific phosphorylated ligands, resulting in specificity in signal transduction…". 
They teach that ligand selectivity of SH2 domains was screened in vitro using directed phosphopeptide library screening. Therefore the method of claim 1 is clearly obvious over Machida et al. established a modified far-western method using glutathione S-transferase (GST)-SH2 fusion proteins, which they termed SH2 profiling. They teach that SH2 can be a method that can be used to characterize changes in tyrosine phosphorylation in response to physiological signals on a system-wide level. They further teach that the method can be used as a molecular diagnostic tool for classifying clinical samples such as tumors (Dierck et al., 2006; Machida et al., 2003). Therefore claims 2, 5-6, 13, 15, 16-17, 19, 21, 22. Claim 23 and claim 25 are also obvious because Machida's method is a global profiling and is expected to cover the tyrosine-based regulatory motifs (ITRM). Claims 27 and 28 would have been obvious because control samples are routinely included in any experiment for comparison. Therefore at the time of the current disclosure claims 1-2, 5-7, 10, 11, 13, 15-17, 19, 21-23, 25 and 27-28 were prima facie obvious to the ordinary skill in the art.


Applicants argue:
"…Machida does not disclose, describe, or suggest the use of an SH2 Superbinder as defined in instant claim 1 to profile protein tyrosine phosphorylation of a test sample.

Instead, Machida used almost the full complement of known human SH2 domains in the disclosed profiling strategy (see bottom of first column on page 901 of Machida). Thus, Machida used naturally occurring SH2 domains rather than variants engineered to have at least 10-fold greater affinity for a pTyr residue as compared to a parent SH2 domain, in contrast to instant claim 1. Machida specifically states that a global SH2 profiling method should incorporate a comprehensive set of SH2 domain probes (see Characterization of SH2 Domains on page 901 of Machida)."

Applicant's argument was carefully considered but not found persuasive because at the time of the instant invention, SH2 Superbinders were known in the art. For example Kaneko et al (Superbinder SH2 domains act as antagonists of cell signaling”, (2012) Sci. Signal. 5: ra68) teach directed evolution of the pTyr-binding residues in the SH2 domain of the tyrosine kinase Fyn and identified three amino acid substitutions that critically affected binding. They generated three SH2 domain triple-point mutants that were "Superbinders" with much higher affinities for pTyr-containing peptides than the natural domain. 
Thus it would have been obvious to introduce substitutions into analogous positions in the SH2 domains such as from the tyrosine kinase Src, the tyrosine kinase Fyn to increases the affinity of these domains for pTyr-including peptides.  
Therefore at the time of the instant disclosure, claims 1-2, 5-7, 10, 11, 13, 15-17, 19, 21-23, 25 and 27-28 were prima facie obvious.

Maintained - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-7, 10, 11, 13, 15-19, 21-23, 25 and 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 24, 27-29, and 33 of co-pending Application No US 2019/0271705 A1 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 24 and dependent claim 31, claim 27 and dependent claim 28, 30 as well as claims 29 and claim 33 (with anticipate or are obvious over at least claims 1-11, 13 in the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This rejection is held in abeyance until a terminal disclaimer is provided. 

Conclusion: No claims are allowed.

Relevant reference: Takuro Yaoi et al (Src Homology 2 Domain-based High Throughput Assays for Profiling Downstream Molecules in Receptor Tyrosine Kinase Pathways) Molecular & Cellular Proteomics 5.5 pages 959-968  in IDS.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	February 25, 2021